Citation Nr: 1307246	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-42 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right hip condition.

3.  Entitlement to service connection for left hip condition.

4.  Entitlement to service connection for a hernia.

5.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980, and October 1980 to May 1985.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a notice of disagreement (NOD) with this determination in March 2010, and timely perfected his appeal in October 2010.

The issues of service connection for hypertension, a left hip condition, a right hip condition, and a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The evidence does not demonstrate that the Veteran is currently diagnosed with a hernia.


CONCLUSION OF LAW

The criteria for a grant of service connection for a hernia are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in February and March 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  These letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining private, VA, and Social Security Administration (SSA) medical records, and providing the Veteran with a VA examination in July 2010.  Additionally, the Veteran has not indicated that he has received additional treatment for a hernia.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Service Connection

Legal Criteria

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

In a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Analysis

The Veteran contends that he was diagnosed with and treated for a hernia while in-service. 

On the May 1976 Report of Medical History, taken at the time of entrance into service, the Veteran reported that he was told he might have a hernia.  However, the May 1976 examination noted abdomen and viscera (include hernia), scars, and skin were all listed as normal.  

In November 1976, the Veteran reported right inguinal area pain.  A November 1976 record noted that the Veteran underwent a procedure to drain fluid from a cyst in the right inguinal region.  In-service November 1976 lab tests noted recurrent inguinal adenopathy.  

An April 1977 record noted that the Veteran was seen for a nodule in the right groin.  The physician noted that the Veteran had a previous groin abscess six months ago. Upon examination of the right groin, it was noted that the Veteran had an indurated area to the right of the scrotum, having mild heat and draining serosanguineous fluid.  The physician concluded that the Veteran had a right groin abscess.  A May 1977 Dermatology record noted a diagnosis of recurrent right inguinal abscess.

A September 1977 report noted that the Veteran had a lump in the scrotal area for the past year, which was noted to be sebaceous cysts.  Additionally, records show an incision and drainage of an abscess of the left inguinal area.  A small incision was made in order for the abscess to be drained.  An April 1978 record noted a boil on the left side.  After examining the Veteran, the physician noted that it was a probable abscess resolving.  

A December 1980 periodic examination noted abdomen and viscera (include hernia), scars, and skin were all listed as normal.  

A January 1981 record noted that the Veteran had a left inguinal cyst.  The Veteran was diagnosed with cellulitis.  February 1981 records noted that the Veteran had left inguinal cellulitis.  The examiner noted that the Veteran had a ruptured cyst that was draining.  It was noted that the Veteran's cellulitis was resolving.  Another February 1981 record confirmed resolution of scrotal induration and draining from the left scrotal lesion.  The physician noted a diagnosis of probable staph cellulitis.  Additionally, another February record noted diagnoses of scrotal cellulitis and inguinal adenopathy. 

Post-service VA outpatient treatment records and private treatment records show no diagnosis of or treatment for a hernia.  A September 2009 VA CT scan of the abdomen showed that a few small lymph nodes were at the retroperitoneum and inguinal regions.  There was no evidence of lymphadenopathy or other abnormalities at the abdomen or pelvis. 

The Veteran was afforded a VA examination in July 2010.  The examiner noted the Veteran's in-service treatment for a right inguinal abscess drained in 1976 and 1977; however, he also noted that there was no hernia mentioned or located in the service treatment records.  The Veteran reported that he had a left inguinal hernia while in basic training.  He was on a temporary profile regarding marching, running, and prolonged standing.  He also reported that it lasted almost his entire basic training, which resulted in scar tissue and occasional knots that would develop.  He reported that it did not affect his activities of daily living.  Additionally, he stated that some sweat glands were removed in 1976 from that area and that he had more surgery in the early 1990's to remove more of these sweat glands.  Upon physical examination, there was no hernia noted either in the left or the right inguinal area.  Further, the examiner noted that there were no abnormalities on examination consistent with a hernia repair.  The examiner concluded that it was less likely than not that any claimed inguinal hernia was related to his abscesses he had in the inguinal area while he was in the military.  He had no surgery for inguinal repair.  The examiner concluded that he could only think that the sweat glands the Veteran was referring to were actually the abscesses, which underwent incisions and drainages that were documented in his military record.  However, there was no documentation of a hernia.  There was no chronic condition or long-term sequelae of his incision and drainage of the abscesses.    

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under these circumstances, for the Board to conclude that the Veteran has a hernia that had its origin during service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was advised of the need to submit medical evidence demonstrating a current disorder and a nexus between a current disorder and service by way of the letter from the RO to him, but he has failed to do so.  A claimant has a responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly advised in the letter of the need to submit medical evidence of a current disorder and a relationship between a current disorder and an injury, disease or event in service.  

The Board notes that the Veteran has reported problems with a hernia since service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case there is no diagnosed disorder for which service connection can be considered.

As shown above, the Veteran's service treatment records, as well as his post-service treatment records, do not show that he was ever diagnosed with a hernia.  Service treatment records continuously diagnosed the Veteran with inguinal abscesses, adenopathy, and cysts, which were drained and resolved.  Although there is no discharge examination of record, both the May 1976  and December 1980 in-service examinations noted abdomen and viscera (include hernia), scars, and skin were all listed as normal.  

Further, the July 2010 VA examiner noted that upon physical examination, there was no hernia noted either in the left or the right inguinal area.  Additionally, at the VA examination, the Veteran reported that he had some sweat glands removed in 1976 from the inguinal area and he had another surgery in the early 1990's to remove more of these sweat glands.  While the Veteran and his representative reported that he underwent surgery for a hernia, records show that he underwent a procedure of an incision and drainage of abscesses and cysts in the inguinal area.  Further, the VA examiner noted that the Veteran had no abnormalities on examination consistent with a hernia repair.  Further showing that there is no evidence of a hernia repair surgery or residuals thereof.   Lastly, the examiner concluded that he could only think that the sweat glands the Veteran was referring to were abscesses, which underwent incisions and drainages that were documented in his military record.  There was no chronic condition or long-term sequelae of his incision and drainage of the abscesses.    

Therefore, the requirement of a "current disability" is not satisfied as there is no evidence of a hernia diagnosed at the time the claim was filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
   
Accordingly, service connection for a hernia is not established in the absence of competent evidence of a current disorder and a relationship between a current disorder and service.  Based on the evidence and analysis above, the Board concludes the criteria for service connection are not met.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a hernia is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for hypertension, right and left hip conditions, and a back condition.

A. Hypertension

The Veteran's service treatment records show that in January 1979, the Veteran's hypertension screening showed a blood pressure reading of 150/80.  It was noted that the Veteran should be further evaluated.  A diagnosis was noted as possible hypertension.  There were no further evaluations for hypertension noted in the file.  A December 1980 periodic examination noted a blood pressure reading of 118/76.  

The Veteran's private and VA treatment records show a current diagnosis of hypertension.  The Veteran's hypertension is being treated with medication.

The Veteran was afforded a VA examination in July 2010.  The examiner noted that service medical records showed normal blood pressures.  Additionally, he stated that there was no treatment for or diagnosis of hypertension during the Veteran's time in service.  His blood pressure was noted to be 128/86 in February 1981.  The Veteran was unable to recall when his hypertension was diagnosed.  He could not recall which decade, but stated that it was not while he was in the military.  The examiner concluded that it was less likely than not that the Veteran's current diagnosis of hypertension was related to his time in the military.  There was no treatment for or diagnosis of hypertension while he was in service.  Therefore, the examiner concluded that it was very unlikely that the Veteran had hypertension related to his military career.

However, the examiner failed to discuss pertinent service treatment records when rendering an opinion.  Specifically, the examiner failed to acknowledge the January 1979 high blood pressure reading that noted a possible hypertension diagnosis or any blood pressure readings taken subsequent to the February 1981 record referenced in the examiner's opinion .  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Therefore, a new VA examination is necessary to determine whether the Veteran's current hypertension was incurred in, or is otherwise related to, the Veteran's time in service.  

Additionally, the first treatment records available showing treatment for hypertension were May 2008 private treatment records.  On the January 2009 claim form, the Veteran noted that his blood pressure condition dated back to 1976.  It is unclear to the Board if the Veteran was receiving treatment for this condition prior to the May 2008 records obtained in the claims file.  Because it appears that there may be outstanding medical records prior to May 2008 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

B. Right and Left Hip Conditions

The Veteran's service treatment records show that in March 1977, the Veteran complained of pain and tingling in the right hip and thigh.  

A May 2008 x-ray of the left hip shows a normal left hip.  In a March 2009 SSA disability examination, the doctor noted that the x-rays showed minimal degeneration of the hips, with his continued and severity of pain.  An October 2009 x-ray of the bilateral hips was negative for any fractures, dislocations, or radiopauqe foreign bodies.  An October 2009 MRI of the pelvis and bilateral hips was performed.  There were no acute fractures or dislocation of the hips, nor evidence of significant degenerative changes.  There was a tiny amount of joint fluid present within the hip joints bilaterally.  The examiner noted question of mild trochanteric bursitis bilaterally.  Additionally, the MRI showed a possible tiny labral tear involving the left hip superiorly, laterally, and anteriorly.  A November 2009 VA treatment record documented a diagnosis of osteoporosis.  Further, an April 2010 VA treatment record documented diagnoses of Myofacial Pain Syndrome and osteopenia. 

The Veteran was afforded a VA examination in July 2010.  The Veteran reported that he had the onset of bilateral hip pain during active duty, which gave him difficulty running and walking.  The examiner stated that the Veteran neither sought nor received treatment for hip pain during active service.  The Veteran reported no hip problems prior to service and had no injuries since discharge.  He also reported that his pain continued to progressively increase.  Upon examination, the examiner diagnosed the Veteran with a left hip labral tear, and no objective evidence of a right hip condition.  The examiner stated that review of the service treatment records showed a March 1977 note in which the Veteran complained of pain in the right hip for the past two days, and the plan was for referral to orthopedics.  No further notes were found regarding complaints involving the Veteran's hips.  There was no service medical record evidence to support any claim for a chronic hip condition, which was incurred during military service.  Per history, the examiner stated that it was less likely than not that the Veteran's current left hip labral tear was incurred and/or as a result of military service.  

Although the requested etiological opinion was provided, the examiner based his opinion on the fact that there was no service medical record evidence to support any claim for a chronic hip condition, and did not acknowledge or discuss the Veteran's lay statements discussing his reported symptoms or his continuity of symptomatolgy since.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Additionally, the VA examiner failed to discuss multiple VA and private treatment records discussing multiple diagnoses of osteopenia, osteoporosis, Myofacial Pain Syndrome, mild trochanteric bursitis bilaterally, and degenerative changes; whether they are in reference to the Veteran's hip pain; and the possible relation to in-service treatment for hip pain.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  

Lastly, the Board notes that in a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The March 2009 SSA examination noted degeneration of the Veteran's hips.  Additionally, VA outpatient treatment records note diagnoses of osteoporosis, Myofacial Pain Syndrome, and mild trochanteric bursitis bilaterally.  Thus, notwithstanding the July 2010 VA examiner's findings of a lack of a current disability of the right hip, the Board finds that sufficient evidence exists to indicate that the Veteran has a right hip disorder that may be associated with an in-service report of right hip pain, thus, triggers the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, a new VA examination is necessary to determine any current right and/or left hip disorder(s) and whether any current hip condition was incurred in, or is otherwise related to, the Veteran's time in service.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.  

C. Back Condition

The Veteran's service treatment records show that in April 1977, the Veteran stated he was lifting chains and dry ice when his lower back started hurting.  Additionally, he reported that prolonged standing caused throbbing.  The physician noted that the Veteran had moderate paraspinous spasms at the pelvis level.  The physician concluded that the Veteran's back pain was probably secondary to a muscle strain.  The Veteran was put on a restricted profile for his low back strain.  Additionally, in April 1977, the Veteran complained of back pain for the last five days.  He visited the Emergency Room and was given valium.  Upon examination, there were visible and palpable muscle spasms.  The Veteran was diagnosed with lumbar pain secondary to a muscle strain.   In another April 1977 record, it was noted that the Veteran was evaluated 16 days ago for lumbar pain.  The Veteran stated that the pain was worse with stooping.  Upon examining the Veteran's back, the physician noted mild paraspinous muscle spasms L3 to L5.  It was noted that the Veteran's lumbar pain was resolving.  Further, a May 1977 service treatment record noted that the Veteran was in a head on automobile accident, where his head hit the windshield.   An additional May 1977 record noted a whiplash neck injury.

A May 2008 x-ray of the lumbar spine showed minimal degenerative changes.  Additionally, a March 2009 x-ray of the lumbar spine showed minimal spondylosis.  In a March 2009 SSA disability examination, the doctor noted that the x-rays showed minimal degeneration of the lumbar spine, with his continued and severity of pain.  Additionally, the Veteran was noted to have sciatica.  A May 2009 MRI of the lumbar spine showed a diffuse bulge of the disk L3 thru S1, with encroachment on the right neural foramen.  However, an October 2009 MRI of the lumbar spine showed a normal lumbar spine, with no evidence of high-grade central canal stenosis or disc herniation in any level.  A November 2009 Vocational Rehab examination diagnosed the Veteran with sciatica -like pain affecting his low back and down his left leg.  Additionally, a November 2009 record documented a diagnosis of osteoporosis.    Further, an April 2010 VA treatment record documented diagnoses of Myofacial Pain Syndrome and osteopenia.  The record also noted that the Veteran had myalgias and spasms.  The Veteran underwent physical therapy and injections for his back condition.  

The Veteran was afforded a VA examination in July 2010.  The Veteran attributed his back pain to repetitive heavy lifting injuries to his back in service.  He reported progressively increasing back pain over the years ever since service.  He had no back problems prior to service and had no injuries since discharge.  Upon examination, the Veteran was diagnosed with a chronic lumbar strain.  The examiner noted that review of service treatment records showed discrete, apparently transitory episodes of acute back pain during active military service.  There were no notes to indicate that the Veteran had any chronic ongoing back condition during military service.  The latest note was written in 1977, and until the Veteran's discharge in 1985, there were no intervening records to support his claim.  Therefore, the examiner concluded that it was less likely than not that the Veteran's current diagnosis of chronic lumbosacral strain occurred in or as a result of military service. 

Although the requested etiological opinion was provided, the examiner based his opinion on the fact that there were no intervening records of a back condition in the Veteran's service treatment records, and did not acknowledge or discuss the Veteran's lay statements discussing his reported symptoms or his continuity of symptomatolgy since.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Additionally, the VA examiner failed to discuss multiple VA and private treatment records discussing multiple back diagnoses, to include osteopenia, osteoporosis, Myofacial Pain Syndrome, myalgias, spasms, diffuse bulge of the disk L3 thru S1, with encroachment on the right neural foramen, and degenerative changes, and the possible relation to in-service treatment for a back strain and spasms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Therefore, a new VA examination is necessary to determine any current back disorder(s) and whether any current back disorder(s) was incurred in, or is otherwise related to, the Veteran's time in service.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.  

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should obtain any outstanding VA treatment records.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed conditions, to include treatment records for hypertension PRIOR to May 2008.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the Veteran should be scheduled for a VA examination to determine whether service-connection is warranted for the Veteran's diagnosis of hypertension.  The claims file and a copy of this remand must be made available to and reviewed by the reviewer.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury. 

In rendering this opinion, the examiner should acknowledge and discuss the medical evidence of record, such as service treatment records - all blood pressure readings rendered in-service and the January 1979 record noting a possible diagnosis of hypertension; VA outpatient treatment records; private treatment records; the July 2010 VA examination report; the Veteran's lay statements; and any other relevant information.  

The reviewer must provide a comprehensive report including complete rationale for each opinion and conclusion reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for a VA examination to determine whether service-connection is warranted for any current back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner should indicate whether the Veteran has a current disorder of the back, to include osteopenia, osteoporosis, spondylosis, spasms, myalgias, Myofacial Pain Syndrome, diffuse bulge of the disk L3 thru S1, with encroachment on the right neural foramen, and/or degenerative changes.  

For all back disorder(s) found, the examiner should state whether it is at least as likely as not that the back disorder(s) had its onset during active service or is related to any in-service disease, event, or injury, to include from heavy lifting and/or an in-service motor vehicle accident.  

In rendering this opinion, the examiner should acknowledge and discuss the medical evidence of record, to include service treatment records -  an April 1977 record that noted visible and palpable muscle spasms of the back and back pain probably secondary to a muscle strain, and May 1977 records that show and automobile accident; VA outpatient treatment records; private treatment records; the July 2010 VA examination report; the Veteran's lay statements; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Further, the Veteran should be scheduled for a VA examination to determine whether service-connection is warranted for any right and/or left hip disorder(s).  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner should indicate whether the Veteran has a current disorder(s) of the right and/or left hip, to include osteopenia, osteoporosis, Myofacial Pain Syndrome, mild trochanteric bursitis bilaterally, and/or degenerative changes.  

For all right and/or left hip disorder(s) found, the examiner should state whether it is at least as likely as not that any hip disorder(s) had its onset during active service or is related to any in-service disease, event, or injury, to include from heavy lifting.  

In rendering this opinion, the examiner should acknowledge and discuss the medical evidence of record, such as service treatment records that show right hip pain; VA outpatient treatment records; private treatment records; the July 2010 VA examination report; the Veteran's lay statements; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If a claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


